—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered March 30, 1992, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s motion to suppress physical evidence was properly denied. We find that the People met their burden of coming forward (People v Berrios, 28 NY2d 361, 367) with evidence that the officer observed the firearm from a lawful vantage point outside the car (see, People v Cruz, 34 NY2d 362, 370), and that defendant failed to meet his burden of proving that the officer impermissibly leaned into the car’s interior (see, People v Aquino, 119 AD2d 464, 465-466; People v Guzman, 116 AD2d 528).
Contrary to defendant’s argument, the court did not restrict defendant’s right to impeach a trial witness on the basis of his grand jury testimony. The court simply required, as a matter of form, that the witness be confronted with specific questions and answers, rather than with his failure to volunteer unsolicited information before the grand jury (People v Bornholdt, 33 NY2d 75, 88-89, cert denied sub nom. Victory v New York, *151416 US 905). Concur—Sullivan, J. P., Ellerin, Ross, Asch and Tom, JJ.